     Case 2:19-cv-00381 Document 54 Filed on 01/28/21 in TXSD Page 1 of 10
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                January 28, 2021
                         UNITED STATES DISTRICT COURT
                                                                               Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

ALEXANDRO PUGA; cp HUNNICUTT, §
et al,                        §
                              §
       Plaintiffs,            §
VS.                           § CIVIL ACTION NO. 2:19-CV-381
                              §
NEW YORK MARINE & GENERAL     §
INSURANCE CO., et al,         §
                              §
       Defendants.            §

                       ORDER REGARDING THE PLEADINGS

         Plaintiffs Alexandro and Norma Puga filed this action against Defendants New

York Marine & General Insurance Co. (New York Marine), Southwest Marine & General

Insurance Co. (Southwest), and ProSight Specialty Insurance Group, Inc. (ProSight

Insurance) after recovering a personal injury judgment against RCX Solutions, Inc.

(RCX). Pursuant to the Court’s diversity jurisdiction, they assert state law claims to

collect against the tortfeasor’s insurance and supersedeas bond providers. 28 U.S.C. §

1332; D.E. 1, pp. 1-2. After previous dismissal proceedings, the Court dismissed all

claims except for the Pugas’ claim to recover on Southwest’s supersedeas bond and on

the Stowers claim against New York Marine. The Court further granted leave for the

Pugas to file an amended complaint curing defects in their pleadings with respect to the

dismissed claims. D.E. 41.

         Before the Court are Plaintiffs’ motion for leave to file an amended complaint

(D.E. 45) and Defendants’ partial motion to dismiss (D.E. 49), addressing the viability of

1 / 10
     Case 2:19-cv-00381 Document 54 Filed on 01/28/21 in TXSD Page 2 of 10




the Pugas’ claims, as set out in their first amended complaint (D.E. 44). For the reasons

set out below, the Court STRIKES certain claims and otherwise GRANTS the motion for

leave. The motion to dismiss is GRANTED IN PART and DENIED IN PART.

                                             DISCUSSION

    A. Motion for Leave to File Amended Complaint

         The Pugas have tendered their first amended complaint (D.E. 44), along with a

motion for leave to file (D.E. 45), asking to join a new ProSight Defendant, ProSight

Specialty Management Company, Inc. (ProSight Management).1 New York Marine and

Southwest (jointly Defendants) have filed their response (D.E. 47), arguing that the Pugas

have ignored the Court’s Order (D.E. 41) and have simply refiled the same insufficient

claims, substituting ProSight Management for ProSight Insurance. Defendants also move

to strike the amended complaint. D.E. 47, p. 5.

         The Pugas deny this representation of their amended complaint, clarifying their

intent as follows:

                 As to New York Marine, in addition to the retained Stowers claim:

                         o They assert breach of contract as third-party beneficiaries; and

                         o They assert breach of the duty of good faith and fair dealing as

                             third-party beneficiaries;

                 As to Southwest, they retain the breach of contract claim the Court

                     previously allowed, and do not seek to add new claims; and


1
    ProSight Management’s citizenship is diverse from Plaintiffs and would not, therefore, defeat the Court’s
diversity jurisdiction. D.E. 44.
2 / 10
     Case 2:19-cv-00381 Document 54 Filed on 01/28/21 in TXSD Page 3 of 10




                As to ProSight Management, they assert, generally, that it is a corporate

                   sibling of New York Marine and Southwest under parent ProSight

                   Insurance. They further allege that it and its employees acted as fully

                   authorized agents for both New York Marine and Southwest.

                   Consequently, they include the conduct of ProSight Management in the

                   claims asserted against New York Marine and Southwest.

D.E. 44, 50, p. 1-2.

         The Pugas still refer to Defendants violating the Texas Insurance Code. D.E. 44, ¶

56. If such claims were intended, the Pugas have not cured the insufficiency of the

factual allegations required to support them. However, the Pugas expressly disclaim any

intention to assert Insurance Code violations. D.E. 50, p. 2.         The Court therefore

STRIKES as superfluous paragraph 56 of the amended complaint. The Pugas have

further eliminated their claims for fraudulent misrepresentations and state that the

omission is intentional and in compliance with the Court’s Order. D.E. 50, p. 2.

         This leaves the allegations against ProSight Management, which are problematic.

The Pugas do not allege that ProSight Management is a party to the policy of insurance or

supersedeas bond that is the subject of this case.        Rather, the allegations are that

Defendants New York Marine and Southwest authorized ProSight Management to act as

agent to take actions on their behalf that subjected New York Marine and Southwest to

contractual or extra-contractual liability.

         Defendants have not challenged the agency allegations to the extent that they may

show conduct that violated Defendants’ contracts.        Rather, the gist of Defendants’
3 / 10
     Case 2:19-cv-00381 Document 54 Filed on 01/28/21 in TXSD Page 4 of 10




challenge is that the Pugas have not made sufficient allegations supporting the

proposition that ProSight Management is liable in its own right for its actions as agent.

The Pugas have not responded to this issue.

         Asserting liability against an agent in its own name requires allegations that go

beyond the principal’s violation of its contract.

               As a general rule, except in the case of a negotiable
               instrument, an agent is not liable for the contracts of its
               principal; that is, an agent acting within the scope of their
               authority is generally not personally liable on a contract
               entered into by the agent for the benefit of their principal,
               since the agent is not a party to such a contract, it being the
               principal who enters into the contract.

3 Tex. Jur. 3d Agency § 196 (2021) (footnotes omitted). “An agent may be personally

liable on contracts made for the benefit of the principal, where the agent (1) substitutes

their own responsibility for that of the principal, or (2) has pledged the agent's own

responsibility in addition to that of the principal.” 3 Tex. Jur. 3d Agency § 197 (2021)

(footnote omitted).

         Because the Pugas have not alleged any basis for ProSight Management’s own

contractual liability, the Court DENIES the motion for leave (D.E. 45) to the extent that it

seeks to join ProSight Management and STRIKES the following from the amended

complaint:

                Paragraph 4 naming ProSight Management as a party Defendant;

                References to ProSight Management in Stowers paragraphs 21 through

                   23 stating that it had a contractual duty or breached a standard of care

                   attendant to a contractual duty;
4 / 10
     Case 2:19-cv-00381 Document 54 Filed on 01/28/21 in TXSD Page 5 of 10




                References to ProSight Management in Breach of Contract paragraphs

                   28 and 30 suggesting that it, individually, had a duty to pay insurance

                   contract benefits;

                References to ProSight Management in Breach of Contract paragraphs

                   40 and 44, alleging that it had a duty to pay supersedeas bond benefits;

                   and

                References to ProSight Management in the Prayer as a party Defendant

                   to be cited to appear and against which relief should be granted.

The Court does not address the pleading with respect to ProSight Management and the

breach of the duty of good faith and fair dealing or exemplary damages, as those issues

are addressed below.

         With the exception of the stricken allegations, the Court GRANTS the motion for

leave and deems the first amended complaint (D.E. 44) properly filed.

B.       Motion to Dismiss

         Granting leave to file the amended complaint, however, does not mean that all of

its claims are proper. The Court now turns to Defendants’ partial motion to dismiss

certain claims (D.E. 49). The Pugas responded (D.E. 50) and Defendants replied (D.E.

51). Because Defendants misread the Pugas’ amended complaint to state claims that are

no longer asserted, as discussed above, the Court DENIES AS MOOT the challenges to

the assertion and assignability of Insurance Code claims. Therefore, the only remaining

challenges to the pleading are: (1) the Pugas’ right to assert a breach of the duty of good


5 / 10
     Case 2:19-cv-00381 Document 54 Filed on 01/28/21 in TXSD Page 6 of 10




faith and fair dealing; and (2) the Pugas’ right to recover exemplary damages on the basis

of the claims asserted.

         1. Breach of the Duty of Good Faith and Fair Dealing

         Defendants offer a preliminary argument that is largely procedural. They assert

that the Court previously dismissed the good faith and fair dealing claim as abandoned

and, accordingly, it is not subject to reassertion. However, that is neither an accurate

account of the proceedings nor reflective of the Court’s intention. The Pugas had pled

the breach of the duty of good faith and fair dealing in their original complaint as a first-

party claim that had been assigned to them. D.E. 1, p. 6. When challenged, they

defended the claim as if they were asserting it as third-party beneficiaries of the

insurance policy. D.E. 33, p. 10. Because they thus abandoned the first-party claim and

had not pled the third-party claim, the Court dismissed the claim and allowed amendment

to cure defects. D.E. 41.

         The Court’s Order did not limit which claims could be cured or raised in the first

instance in the amended complaint. Because the third-party claim would constitute a new

claim, previously unadjudicated, it was an appropriate claim to include in the amended

pleading. See generally, Fed. R. Civ. P. 15(a)(2) (amendments to be allowed freely);

D.E. 41, 43 (showing amendment was permitted and timely sought).                 Barring an

appropriate substantive challenge, the claim would be properly before the Court.

         With respect to the substance of the claim, Defendants argue that breach of the

duty of good faith and fair dealing is not available in the context of a third party making a

claim against an insured under a liability policy. This is a compelling position because it
6 / 10
      Case 2:19-cv-00381 Document 54 Filed on 01/28/21 in TXSD Page 7 of 10




would be untenable for an insurance company to owe the same duty of good faith and fair

dealing to its insured and to a tort liability claimant whose interests are adverse to those

of the insured. In that regard, Defendants note that the only third-party claim under such

facts is a common law Stowers action. Maryland Ins. Co. v. Head Indus. Coatings &

Services, Inc., 938 S.W.2d 27, 28-29 (Tex. 1996) (superseded by statute);2 see also,

Aldous v. Darwin Nat'l Assurance Co., 851 F.3d 473, 484 (5th Cir. 2017), vacated in part

on reh'g on other grounds, 889 F.3d 798 (5th Cir. 2018). They are correct.

         The bad-faith tort applies only to first-party claims. Universe Life Ins. Co. v.

Giles, 950 S.W.2d 48, 54 n.2 (Tex. 1997). Extending it to third-party claims would

improperly impose a higher duty on insurers than that specifically provided in Stowers.

Id.; see generally, Chaffin v. Transamerica Ins. Co., 731 S.W.2d 728, 732 (Tex. App.—

Houston [14th Dist.] 1987, writ ref'd n.r.e.) (holding “we know of no case in which a

Texas court has broadened an insurance carrier's duty of good faith and fair dealing to

provide a remedy to an injured third party.”).

         The Pugas’ argument to the contrary depends on inapposite cases. To the extent

that they address the duty of good faith and fair dealing owed by insurance carriers, the

Pugas’ cases involve a claimant who is an additional insured under the policy. The cases

do not involve a tort claimant, who is a contractual stranger to the policy, making a claim

against an insured. See Cartwright v. Balboa Insurance, No. 1:07-CV-360, 2009 WL

10677492 (E.D. Tex. Jan. 6, 2009) (lender-placed insurance policy listed borrower as

2
   To the extent that there is a statutory duty to the insured to settle a claim within policy limits when liability
becomes reasonably clear, that statutory claim is expressly denied to third-party claimants. Tex. Ins. Code §
541.060(a)(2)(A), (b).
7 / 10
     Case 2:19-cv-00381 Document 54 Filed on 01/28/21 in TXSD Page 8 of 10




additional insured); Paragon Sales Co. v. New Hampshire Ins. Co., 774 S.W.2d 659, 660

(Tex. 1989) (per curiam) (indemnity insurance on cargo carrier’s insurance contract

insured the parties who shipped the goods through the carrier); Bates v. Jackson Nat’l

Life Ins. Co., 927 F. Supp. 1015, 1026 (S.D. Tex. 1996) (beneficiaries listed as insureds

on life insurance policy); Todd v. Liberty Mut. Ins. Co., No. 3-00-CV-2405-BD, 2001

WL 1297193 (N.D. Tex. Oct. 9, 2001) (employees insured under employer’s workers

compensation policy); Hopkins v. Highlands Ins. Co., 838 S.W.2d 819, 826 (Tex. App.—

El Paso 1992, no writ) (employer’s insurance policy listed employees as additional

insureds); St. Paul Guardian Ins. Co. v. Luker, 801 S.W.2d 614, 616 (Tex. App.—

Texarkana 1990, no writ) (children of insured were insured third-party beneficiaries of

homeowner’s policy where they lived in the same home and their property was destroyed

by fire). Thus the Pugas have failed to provide any authority to controvert that which the

Defendants have offered.

         A tort claimant is not a third-party beneficiary of the insured’s liability policy for

purposes of enforcing the duty of good faith and fair dealing. The Court GRANTS IN

PART the motion to dismiss and DISMISSES the claim for breach of the duty of good

faith and fair dealing.

         2. Right to Recover Exemplary Damages on an Assigned Stowers Claim

         In response to Defendants’ challenge, the Pugas rely on the general availability of

exemplary damages in Stowers actions, focusing on authorities governing the burden of

proof. D.E. 50. RCX, as the insured, certainly had a right to recover exemplary damages

to redress its Stowers injury. See generally, Ranger Cnty. Mut. Ins. Co. v. Guin, 723
8 / 10
     Case 2:19-cv-00381 Document 54 Filed on 01/28/21 in TXSD Page 9 of 10




S.W.2d 656, 660 (Tex. 1987). But the issue Defendants raise is whether that right

remains intact when the insured assigns the Stowers claim to a third party. The Pugas are

silent on that issue.

         As Defendants assert, “Courts addressing assignability have often distinguished

between claims that are property-based and remedial and claims that are personal and

punitive, holding that the former are assignable and the latter are not.” PPG Indus., Inc.

v. JMB/Houston Centers Partners Ltd. P’ship, 146 S.W.3d 79, 87 (Tex. 2004) (collecting

cases and holding that DTPA claims are personal and punitive and, hence, not

assignable). It has long been held that “[a]ctions for punitive damages, as for maliciously

suing out a writ of attachment, malicious prosecutions, and the like, die with the person

of the wrongdoer.” Johnson v. Rolls, 79 S.W. 513, 514 (1904).

         Consistent with that body of law, when a Stowers action is transferred to an excess

carrier by equitable subrogation, no claim for punitive damages accompanies the Stowers

negligence claim. Nat'l Union Fire Ins. Co. of Pittsburgh, Pa. v. Ins. Co. of N. Am., 955

S.W.2d 120, 134 (Tex. App.—Houston [14th Dist.] 1997), aff'd sub nom. Keck, Mahin &

Cate v. Nat'l Union Fire Ins. Co. of Pittsburgh, Pa., 20 S.W.3d 692 (Tex. 2000). The

Court holds that, for the same reasons, the same result obtains in a contractual assignment

of a Stowers claim. Therefore, the Court GRANTS IN PART the motion to dismiss with

respect to the claim for exemplary damages.

                                      CONCLUSION

         For the reasons set out above, the motion for leave to amend the complaint (D.E.

45) is DENIED IN PART in that the Court DENIES leave to join Prosight Management
9 / 10
    Case 2:19-cv-00381 Document 54 Filed on 01/28/21 in TXSD Page 10 of 10




as a party and STRIKES paragraph 56 of the first amended complaint, along with

references to ProSight Management as a contract party and defendant as detailed above.

The motion for leave is otherwise GRANTED IN PART to allow the inclusion of agency

allegations and additional claims against New York Marine and to eliminate claims that

were dismissed and not cured.

          The motion to dismiss (D.E. 49) is GRANTED IN PART and the claims for

breach of the duty of good faith and fair dealing and for punitive or exemplary damages

are DISMISSED. The motion to dismiss is DENIED IN PART as moot regarding the

Insurance Code claims.

          This action will now proceed with the following retained claims:

                 Breach of contract (brought as third-party beneficiaries) and breach of

                    the Stowers duty (brought as assignees) against New York Marine on

                    the liability insurance policy; and

                 Breach of contract against Southwest on the supersedeas bond.

The Court acknowledges that the Pugas have filed motions for partial summary judgment

on the breach of contract actions against Southwest and New York Marine. D.E. 34, 37.

The Court will adjudicate those motions by separate order.

          ORDERED this 28th day of January, 2021.

                                                ___________________________________
                                                NELVA GONZALES RAMOS
                                                UNITED STATES DISTRICT JUDGE




10 / 10
